DETAILED ACTION
	1. Claims 1-19 are presented for examination.

Notice of Pre-AIA  or AIA  Status
2. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
3. The information disclosure statements (IDS) submitted on 07/28/2018 and 04/12/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Priority
4. Acknowledgment is made of a claim for foreign priority under 35 U.S.C. § 119(a)-(d) or (f). All of the copies of the certified copies of the priority documents have been received in this National Stage application from the International Bureau. As a result the priority over patent application CN201710618654.4 is granted and the effective filing date is 07/26/2017.

Claim Interpretation
5. The term “valid elevation value” shall be interpreted to mean a value that is present (i.e. not a void or missing value) or physically possible.




Claim Rejections - 35 USC § 101
11. 35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	12. Claim 19 is rejected under 35 U.S.C. 101 because it is directed to non-statutory
subject matter. The claim does not fall within at least one of the four categories of patent
eligible subject matter because the claim element  of “A computer readable storage medium, storing program instructions that, when executed by a processor, configure the processor to execute the method” in claim 19 are directed to  signals per se. 
	MPEP Section 2106.03 states that examples of claims that are not directed to any of the statutory categories include “Transitory forms of signal transmission (often referred to as
"signals per se"), such as a propagating electrical or electromagnetic signal or carrier wave”.
carrier wave (such as data transmission through Internet via a wired or wireless transmission path).”
	Since claim is written in dependent form, but treated as independent form because under the broadest reasonable interpretation, the storage medium may encompass transitory electric signals that the coupled processor would be configured figured to use, and so the claim does not fall under one of the four statutory categories.

	13. Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a mathematical concept without significantly more. 
Claims 1,10 (Statutory Category – Method/Device)
Step 2A - Prong 1: Judicial Exception Recited?
Yes, the claim recites performing a mathematical method in prose. Specifically the limitations:
interpolating an elevation value of the isolated invalid grid by using elevation values of valid grids around the isolated invalid grid, to obtain data-interpolated first terrain elevation model data;
[0050] of the specification states: “It can be understood that there are eight valid grids around an isolated invalid grid. Herein, the elevation value of the isolated invalid grid can be interpolated by using the elevation values of some or all of the valid grids around the isolated invalid grid. Preferably, the elevation value of the isolated invalid grid is interpolated by using the elevation values of all of the valid grids around the isolated invalid grid.”
Interpolation of a quantitative elevation data value using the surrounding elevation values as inputs is performed using mathematical techniques.
obtaining invalid patches in the data-interpolated first terrain elevation model data, wherein each of the invalid patches is a region consisting of at least two adjacent invalid grids;
Similar to the isolated invalid grid step, this would be performed by a traversal and determining function described mathematically. Figure 2 of the drawings depicts a 
interpolating elevation values of the invalid grids in the invalid patches by using a further terrain elevation model data other than the first terrain elevation model data, to fill the invalid regions of the first terrain elevation model data.
[0059] of the specification states: “Herein, the elevation values of the invalid grids in the SRTM data can be interpolated based on the elevation values of the invalid grids in the further terrain elevation model data.”
As with the first interpolation step, this step would be performed using mathematical techniques.
Thus, the claims recite a mathematical concept.

Step 2A - Prong 2: Integrated into a Practical Application?
The additional elements of the claims amount to Insignificant Extra-Solution Activity, particularly mere data gathering and, in claim 10, Mere Instructions to Apply the mathematical concept. Specifically the limitations: 
From claim 10: A device for filling invalid regions of terrain elevation model data, comprising a processor configured to
	[0101] of the specification states: “A computer readable storage medium is provided according to the embodiments of the present disclosure, which stores program instructions that, when executed by a processor, configure the processor to execute the method for filling invalid regions of terrain elevation model data described above. The computer readable 
Section 2106.05(f)(2) of the MPEP states: ” Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”. As there are no specific hardware or software limitations found in the relevant claim elements, this limitation is an example of general purpose computing and does not integrate the claim into a practical application.
obtaining an isolated invalid grid in first terrain elevation model data, wherein the invalid grid is a grid without a valid elevation value;
[0081] of the specification states: “Figure 1 can be used to fill invalid regions of SRTM data (i.e., first terrain elevation model data). The SRTM data is digital elevation model (DEM) data processed based on radar image data from 60 degrees north latitude to 60 degrees south latitude obtained by a shuttle radar topography project. The SRTM data has a large number of elevation value invalid regions due to influence of clouds.”
[0058] of the specification states: “The further terrain elevation model data can be various terrain elevation model data other than the SRTM data.”
Section 2106.05(g) of the MPEP maintains that selecting a particular data source such as radar image data or type of data such as digital elevation data to be manipulated is insignificant extra-solution activity. Furthermore, limiting the claim to data sets with invalid or missing 
Interpolating elevation values of the invalid grids in the invalid patches by using a further terrain elevation model data other than the first terrain elevation model data,
[0095] of the specification states: “The further terrain elevation model data can be various terrain elevation model data other than the SRTM data. For example, the further terrain elevation model data can be Global Land Survey 2005 (GLS2005) data, or Advanced Spaceborne Thermal Emission and Reflection Radiometer Global Digital Elevation Model (ASTRE CDEM) data.”
The same reasoning as stated for the first terrain elevation data applies here, and so this element is an instance of mere data gathering and does not integrate the claim into a practical application.
The claims are direct to the mathematical concept.
Step 2B: Claim provides an Inventive Concept?

obtaining an isolated invalid grid in first terrain elevation model data, wherein the invalid grid is a grid without a valid elevation value;
[0048] of the specification states: “Herein, all grids of the SRTM data are traversed. When a grid is an invalid grid and grids around it are all valid grids, the grid is determined as an isolated invalid grid.”
[0084] of the specification states: “An invalid grid is a grid without a valid elevation value. An isolated invalid grid is an invalid grid which is surrounded by valid grids. A valid grid is a grid with a valid elevation value.”
Section 2106.05(d)(II) of the MPEP cites “performing repetitive calculations” as an example of Well-Understood, Routine, Conventional Activity.
The traversal of a matrix of grid elements and basic comparisons with its neighbors is an example of such activity 
and so does not constitute an inventive concept.
The claims are ineligible.

Claims 2, 11 (Statutory Category – Method/Device)
Step 2A - Prong 1: Judicial Exception Recited?

wherein interpolating the elevation value of the isolated invalid grid comprises: interpolating the elevation value of the isolated invalid grid by using the elevation values of the valid grids around the isolated invalid grid based on an inverse distance weighting algorithm.
[0052] of the specification states: “The inverse distance weighting algorithm can also be named as Inverse Distance to a Power. The method includes calculating a weight between the elevation value of each valid grid and the elevation value of the invalid grid based on the distances between the valid grids and the invalid grid firstly. The farther the distance is, the smaller the weight is. Then the elevation value of the invalid grid is calculated based on the calculated weights and the elevation values of the valid grids. The distance between each valid grid and the isolated invalid grid can be calculated based on the coordinates of the center points of the valid grids and the coordinates of the center point of the isolated invalid grid.”
As shown by the specification, the inverse distance weighting algorithm comprises an algorithm described mathematically with calculated values such as distances and weights and is thus performed mathematically.
Thus, the claims recite a mathematical concept.
Step 2A - Prong 2: Integrated into a Practical Application?
No, the claims recites no additional elements. As a result, no meaningful limits are imposed on practicing the abstract idea.
The claims are direct to the mathematical concept.
Step 2B: Claim provides an Inventive Concept?

The claims are ineligible.

Claims 3, 12 (Statutory Category – Method/Device)
Step 2A - Prong 1: Judicial Exception Recited?
Yes, the dependent claims 3 and 12 add further to the mathematical method of claims 1 and 10, from which they depend respectively, specifically: 

determining elevation differences of the valid grids in the interpolation model, wherein, the elevation differences of the valid grids are difference values between elevation values of the valid grids in the first terrain elevation model data and elevation values of the valid grids in the further terrain elevation model data;
[0067] – [0069] of the specification states: “In step S402, elevation differences of the valid grids in the interpolation model are determined. The elevation differences of the valid grids are difference values between elevation values of the valid grids in the SRTM data and elevation values of the valid grids in the further terrain elevation model data. As an example, the elevation differences of the valid grids can be calculated based on the following equation (1). e(ij) = S(ij) – A(ij)”.
In the example provided the interpolation is performed using an explicit mathematical equation. 
calculating elevation differences of the invalid grids in the invalid patches based on the elevation differences of the valid grids;
[0074]-[0075] of the specification states: “Specifically, the elevation difference of an invalid grid in an invalid patch can be calculated based on the following equation (2). 
    PNG
    media_image1.png
    120
    191
    media_image1.png
    Greyscale
  ” 

determining the elevation values of the invalid grids in the first terrain elevation model data based on the calculated elevation differences of the invalid grids and elevation values of the invalid grids in the further terrain elevation model data.
[0077]-[0079] of the specification states: “In step S404, the elevation values of the invalid grids in the SRTM data is determined
based on the calculated elevation differences of the invalid grids and elevation values of the invalid grids in the further terrain elevation model data. That is to say, a sum of the elevation difference and the elevation value in the further terrain elevation model data, of each invalid grid, is taken as its elevation value in the SRTM data.” As an example, the elevation values of the invalid grids in the SRTM data can be calculated based on the following equation (3). S(mn) = Z(mn) + A(mn)”.
As shown by the specification, this step is performed using an explicit mathematical equation.
Thus, the claims recite a mathematical concept.
Step 2A - Prong 2: Integrated into a Practical Application?
As stated below in Step 2B,the additional limitation is an example of Well-Understood, Routine, Conventional Activity that does not confine the claim to a particular application. 

mathematical concept.
Step 2B: Claim provides an Inventive Concept?
The additional claim limitation is an example of Well-Understood, Routine, Conventional Activity, specifically:
obtaining valid grids around each of the invalid patches, to build an interpolation model based on the obtained valid grids and the invalid grids in the invalid patches;
[0064] of the specification states: “The interpolation model includes data of each invalid grid in the invalid patch and data of the obtained valid grids (i.e., the valid grids around the invalid patch).”
[0066] of the specification states: “Specifically, invalid grids in the invalid patch can be traversed, to obtain the invalid grids in upper left corner, lower left corner, upper right corner and lower right corner, and row and column numbers of the obtained invalid grids can be recorded. Then, valid grids on eight directions around each invalid grid are obtained based on row-and-column position relationships between the invalid grid and the grids around the invalid grid”.
As with obtaining the isolated invalid grids in claims 1/10, traversal of a matrix of grid elements and comparisons with its neighbors is well-known activity and does not constitute an inventive concept.

The claims are ineligible.

Claims 4,13 (Statutory Category – Method/Device)
Step 2A - Prong 1: Judicial Exception Recited?
Yes, the dependent claims 4 and 13 add further to the mathematical method of claims 1 and 10, from which they depend respectively, specifically: 
calculating the elevation differences of the invalid grids by using the elevation differences of the valid grids based on an inverse distance weighting algorithm
As discussed with claims 2 and 11, the inverse distance weighting algorithm comprises a mathematical equation and thus is an example of a mathematical method.
Thus, the claim recites a mathematical concept.
Step 2A - Prong 2: Integrated into a Practical Application?
No, the claim recites no additional elements. Much like Claim 1 from which Claim 4 depends, no meaningful limits are imposed on practicing the abstract idea.
The claims are direct to the mathematical concept.
Step 2B: Claim provides an Inventive Concept?
As discussed with respect to Step 2A, no additional elements are provided and therefore the claims do not provide an inventive concept in Step 2B.
The claims are ineligible.

Claims 5,14 (Statutory Category – Method/Device)
Step 2A - Prong 1: Judicial Exception Recited?
Yes, the dependent claims 5 and 14 add further to the mathematical method of claims 3 and 12, from which they depend respectively, specifically: 
wherein obtaining the valid grids around each of the invalid patches comprises: determining invalid grids in upper left corner, lower left corner, upper right corner and lower right corner of each of the invalid patches, and obtaining the valid grids around the determined invalid grids.
This claim element simply further limits the corresponding step from claims 3 and 12, respectively, and does not alter the already established mathematical nature of said step.
Thus, the claims recite a mathematical concept.

Step 2A - Prong 2: Integrated into a Practical Application?
No, the claims recites no additional elements. As a result, no meaningful limits are imposed on practicing the abstract idea.
The claims are direct to the mathematical concept.
Step 2B: Claim provides an Inventive Concept?
As discussed with respect to Step 2A, no additional elements are provided and therefore the claims do not provide an inventive concept in Step 2B.
The claims are ineligible.

Claims 6,15 (Statutory Category – Method/Device)
Step 2A - Prong 1: Judicial Exception Recited?

wherein a spatial resolution of the further terrain elevation model data is the same as a spatial resolution of the first terrain elevation model data.
[0058] of the specification states: “Preferably, to simply data processing and reduce a process loss due to data resampling, the spatial resolution of the further terrain elevation model data is the same as the spatial resolution of the SRTM data.”
Spatial resolution is a measured quantity obtained during data processing, which in the concept of elevation grid data represented mathematically would involve mathematical techniques.
Thus, the claims recite a mathematical concept.

Step 2A - Prong 2: Integrated into a Practical Application?
No, the claims recites no additional elements. As a result, no meaningful limits are imposed on practicing the abstract idea.
The claims are direct to the mathematical concept.
Step 2B: Claim provides an Inventive Concept?
As discussed with respect to Step 2A, no additional elements are provided and therefore the claims do not provide an inventive concept in Step 2B.
The claims are ineligible.

Claims 7,16 (Statutory Category – Method/Device)
Step 2A - Prong 1: Judicial Exception Recited?
Yes, claims 7 and 16  depend upon claims 6 and 15, respectively.
Thus, the claims recite a mathematical concept.
Step 2A - Prong 2: Integrated into a Practical Application?
The additional elements of the claims amount to Insignificant Extra-Solution Activity, particularly mere data gathering, as well as Field of Use. Specifically the limitations: 
wherein the further terrain elevation model data is advanced spaceborne thermal emission and reflection radiometer global digital elevation model data.
As discussed with the terrain elevation data sets in claims 1 and 10, selecting a particular data source and/or limiting the claims to data sets with invalid or missing values is mere data gathering and does not integrate the claims into a practical limitation.
Additionally, section 2106.5(h) of the MPEP states: “a claim directed to a judicial exception cannot be made eligible ‘simply by having the applicant acquiesce to limiting the reach of the patent for the formula to a particular technological use.’ ”.  Accordingly, the claim element is also an example of a field of use limitation which again does not integrate the claims into a practical application.
The claims are direct to the mathematical concept.
Step 2B: Claim provides an Inventive Concept?
As discussed with respect to Step 2A, the additional claim element is an example of mere data gathering and/or field of use and so the claims do not provide an inventive concept in Step 2B.
The claims are ineligible.

Claims 8,17 (Statutory Category – Method/Device)
Step 2A - Prong 1: Judicial Exception Recited?
Yes, the dependent claims 8 and 17 add further to the mathematical method of claims 1 and 10, from which they depend respectively, specifically: 
wherein obtaining the invalid patches in the data-interpolated first terrain elevation model data comprises converting the data-interpolated first terrain elevation model data to data in a vector format.
[0055] of the specification states: “Herein, since the SRTM data is typically data in raster format, in order to facilitate subsequent data processing, the SRTM data in raster format can be converted to data in vector format, i.e., converted to a vector plane layer. Herein, vector planes of non-invalid regions can be deleted from the converted vector plane layer, to obtain vector planes of invalid patches.”
A representation consisting of vector planes would be mathematical nature, and the method by which the conversion is achieved would also necessarily involve mathematical techniques.
Thus, the claims recite a mathematical concept.
Step 2A - Prong 2: Integrated into a Practical Application?
No, the claims recites no additional elements. As a result, no meaningful limits are imposed on practicing the abstract idea.
The claims are direct to the mathematical concept.
Step 2B: Claim provides an Inventive Concept?

 The claims are ineligible.

Claims 9,18 (Statutory Category – Method/Device)
Step 2A - Prong 1: Judicial Exception Recited?
Yes, the dependent claims 9 and 18 add further to the mathematical method of claims 1 and 10, from which they depend respectively, specifically: 
wherein obtaining the invalid patches in the data-interpolated first terrain elevation model data comprises numbering the obtained invalid patches, and establishing an index relationship with the invalid patches for each of the invalid grids.
[0056] of the specification states: “In addition, to facilitate the subsequent data processing and enhance an overall computational efficiency, the obtained invalid patches can be numbered, and an index relationship between the invalid grids and the invalid patches can be established. Data of all invalid grids in an invalid region can be found based on the number of the invalid patch.”
As with claims 1 and 10, the representation of the invalid patches is mathematical, and data processing techniques such as indexing are performed computationally and are therefore mathematical by nature.
 Thus, the claims recite a mathematical concept.
Step 2A - Prong 2: Integrated into a Practical Application?

The claims are direct to the mathematical concept.
Step 2B: Claim provides an Inventive Concept?
As discussed with respect to Step 2A, no additional elements are provided and therefore the claims do not provide an inventive concept in Step 2B.
 The claims are ineligible.

Claim 19 (Statutory Category – Medium)
Step 2A - Prong 1: Judicial Exception Recited?
Yes, the claim depends on claim 1.
Thus, the claim recites a mathematical concept.
Step 2A - Prong 2: Integrated into a Practical Application?
The additional elements of the claim exemplify general purpose computing, specifically: 
A computer readable storage medium, storing program instructions that, when executed by a processor, configure the processor to execute the method for filling invalid regions of terrain elevation model data according to claim 1.
The same reasoning used with respect to the processor in claim 10 applies here as well, and as a result the claim element is an example of general purpose computing and does not integrate the claim into a practical application.
The claim is direct to the mathematical concept.
Step 2B: Claim provides an Inventive Concept?

 The claims are ineligible.

	Claim Rejections - 35 USC § 103
14. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.





	10. Claims 1,3,5,8,9,10,12,14,17,18 are rejected under 35 U.S.C. 103 as being unpatentable over Luedeling (Luedeling, Eike et al. “Filling the voids in the SRTM elevation model – A TIN-based delta surface approach”, ISPRS Journal of Photogrammetry & Remote Sensing 62 (2007) 283-294) in view of Hengl (Hengl, Tomislav et al. “Chapter 2 Mathematical 

	Regarding claim 1, Luedeling discloses a method for filling invalid regions of terrain elevation model data	(Luedeling, Page 283 Abstract “The Digital Elevation Model (DEM) derived from NASA's Shuttle Radar Topography Mission is the most accurate near-global elevation model that is publicly available. However, it contains many data voids, mostly in mountainous terrain. This problem is particularly severe in the rugged Oman Mountains. This study presents a method to fill these voids using a fill surface derived from Russian military maps.”) and that the method comprises obtaining an isolated invalid area in first terrain elevation model datawherein the invalid area is an areas without a valid elevation value (Luedeling, Page 283 2nd column 1st paragraph “The Digital Elevation Model (DEM) produced by the Shuttle Radar Topography Mission (SRTM) has set new standards for Digital Terrain Elevation Data (DTED).” and Page 284 1st column 5th paragraph “Unfortunately, the SRTM model also has large areas of data voids. According to Hall et al. (2005), these voids make up 0.3% of the total dataset analyzed in their study of the United States, but for rugged terrain, such as some regions of Nepal, they can amount to up to 30% of the area.” and Page 287 1st column 2nd paragraph “Finished grade C-band SRTM data for the region with a resolution of 3" were obtained from the United States Geological Survey (USGS, 2002).”) and interpolating an elevation value of the isolated invalid area by using elevation values of valid areas around the isolated invalid area, to obtain data-interpolated first terrain elevation model data (Luedeling, Page 284 2nd column 3rd paragraph “For small data voids, which account for the majority of holes (Hall et al., 2005), obtaining invalid patches in the data-interpolated first terrain elevation model data, wherein each of the invalid patches is a region consisting of at least two adjacent invalid areas (Luedeling, Page 284 2nd column 3rd paragraph “The remaining data voids are those that arise from rugged topography. These holes are mostly too large tosimply be interpolated from the edges and cannot be substituted by a surface of constant elevation.” and Page 288 1st column 3rd paragraph “We extracted the voids from the
SRTM surface into a feature layer using the ArcGIS Spatial Analyst's 'Is Null' tool, reprojected this layer to fit the Russian datum, and manually digitized the contour lines for the area covering the data voids plus a buffer of about 500 m around each void from the
Russian maps.”) [Examiner note: if a void is too large to be filled by simple interpolation then it must not be surrounded by valid elevation values] and interpolating elevation values of the invalid areas in the invalid patches by using a further terrain elevation model data other than the first terrain elevation model data (Luedeling, Page 286 2nd column 2nd paragraph “For the region of the Oman Mountains, we obtained 16 map sheets at a scale of 1 :200,000 with elevations given as 40-m contour lines from a German distributor of these maps”, to fill the invalid regions of the first terrain elevation model data  (Luedeling, Page 287 2nd column 1st paragraph-Page 288 1st column 1st paragraph “We therefore attempted to develop a method to extract these relative elevations from the Russian maps and combine them with the more accurate absolute elevations of the SRTM model. Thereby we generated a fill surface for the
SRTM data voids, which combines the absolute accuracy of the SRTM DEM with the relative accuracy of the Russian topographic maps” and Page 288 2nd column 3rd paragraph “We we replaced all data cells containing negative elevations with interpolated values to obtain the final product”).
	Luedeling does not explicitly disclose obtaining an isolated invalid grid in first terrain elevation model data, wherein the invalid grid is a grid without a valid elevation value [Examiner note: the SRTM data is commonly in a tile based format with rows and columns].
	Hengl discloses structuring a digital elevation model in a grid based format (Hengl, Page 42 2nd paragraph “In raster DEMs, elevations are stored using a regular structure that is absolutely consistent in each part of the study area.A regular DEM is essentially a rectangular matrix of heights for which plan coordinates (x, y) can be calculated on-the-fly due to the regular spacing of the grid points [Figure 4(b)].” and Page 48 6th paragraph – Page 49 1st paragraph “The conversion of sampled heights to raster DEMs is also often referred to as gridding. There are many possibilities for gridding: the techniques range from nearest point, triangulation, inverse distance, minimum curvature and splines to various kriging algorithms.” nd paragraph “Consider a small portion of a DEM — a 3×3 neighbourhood … 
    PNG
    media_image2.png
    272
    329
    media_image2.png
    Greyscale
”.
	Luedeling and Hengl are analogous art because they are from the same field of endeavor of interpolating grid elevation values.
	Before the effective filing date, it would have been obvious to a person having ordinary skill in the art to have modified Luedeling to incorporate the teachings of Hengl by storing the terrain elevation model in a grid-based format. The motivation for doing so would have been that structuring the map elevation data in such a way makes it very easy to perform interpolation algorithms (Hengl, Page 42 Remark 4 “The key advantage of using gridded DEMs is that they have a simple structure, which makes them more suited for implementing geomorphometric algorithms and map displays.”).  The triangulation method used in Luedeling is also one of interpolation methods mentioned by Hengl.

	Regarding claim 3, Luedeling in view of Hengl disclose the method of claim 1.
	Luedeling discloses obtaining valid areas around each of the invalid patches, to build an interpolation model based on the obtained valid areas and the invalid areas in the invalid patches (Luedeling, Page 288 2nd column 2nd paragraph “We extracted the grid cells contained in a 170-m buffer around the data voids from both the SRTM and the fill surface and converted determining elevation differences of the valid areas in the interpolation model, wherein, the elevation differences of the valid areas are difference values between elevation values of the valid areas in the first terrain elevation model data and elevation values of the valid reas in the further terrain elevation model data (Luedeling, Page 288 2nd column 2nd paragraph-3rd paragraph “These raster layers constitute base surfaces, which can be compared to obtain a linear approximation of the vertical bias between each pixel of the SRTM and the corresponding pixel of the fill surface. We subtracted the fill base surface from the fill surface, obtaining a raster that describes the relative difference between the fill surface and the fill base level inside the specific data void.”) and calculating elevation differences of the invalid areas in the invalid patches based on the elevation differences of the valid grids (Luedeling, Page 288 2nd column 2nd paragraph-3rd paragraph “These raster layers constitute base surfaces, which can be compared to obtain a linear approximation of the vertical bias between each pixel of the SRTM and the corresponding pixel of the fill surface. We subtracted the fill base surface from the fill surface, obtaining a raster that describes the relative difference between the fill surface and the fill base level inside the specific data void.”) and determining the elevation values of the invalid areas in the first terrain elevation model data based on the calculated elevation differences of the invalid grids and elevation values of the invalid grids in the further terrain elevation model data (Luedeling, Page 288 2nd column 3rd paragraph “This relative surface was added on top of the SRTM base surface to generate an elevation surface that can seamlessly be mosaicked into the holes of the SRTM model. Subsequently, we replaced the no data cells of the SRTM surface with the values from this new replaced all data cells containing negative elevations with interpolated values to obtain the final product,”).
	Luedeling does not explicitly disclose obtaining valid grids around each of the invalid patches, to build an interpolation model based on the obtained valid grids and the invalid grids in the invalid patches.
	Hengl discloses structuring a digital elevation model in a grid based format (Hengl, Page 42 2nd paragraph “In raster DEMs, elevations are stored using a regular structure that is absolutely consistent in each part of the study area.A regular DEM is essentially a rectangular matrix of heights for which plan coordinates (x, y) can be calculated on-the-fly due to the regular spacing of the grid points [Figure 4(b)].” and Page 48 6th paragraph – Page 49 1st paragraph “The conversion of sampled heights to raster DEMs is also often referred to as gridding. There are many possibilities for gridding: the techniques range from nearest point, triangulation, inverse distance, minimum curvature and splines to various kriging algorithms.” and Page 56 2nd paragraph “Consider a small portion of a DEM — a 3×3 neighbourhood … 
    PNG
    media_image2.png
    272
    329
    media_image2.png
    Greyscale
”.
		Before the effective filing date, it would have been obvious to a person having ordinary skill in the art to have modified Luedeling to incorporate the teachings of Hengl by storing the terrain elevation model in a grid-based format. The motivation for doing so would Luedeling is also one of interpolation methods mentioned by Hengl.

Regarding claim 5, Luedeling in view of Hengl disclose the method of claim 3. 
	Luedeling does not explicitly disclose determining invalid grids in upper left corner, lower left corner, upper right corner and lower right corner of each of the invalid patches, and obtaining the valid grids around the determined invalid grids.
	Hengl discloses determining invalid grids in upper left corner, lower left corner, upper right corner and lower right corner of each of the invalid patches (Hengl, Page 42 2nd paragraph “In raster DEMs, elevations are stored using a regular structure that is absolutely consistent in each part of the study area.A regular DEM is essentially a rectangular matrix of heights for which plan coordinates (x, y) can be calculated on-the-fly due to the regular spacing of the grid points”, see Figure 6(a) for grids with the four corners explicitly pointed out), and obtaining the valid grids around the determined invalid grids (Hengl, Page 48 6th paragraph – Page 49 1st paragraph “The conversion of sampled heights to raster DEMs is also often referred to as gridding. There are many possibilities for gridding: the techniques range from nearest point, triangulation, inverse distance, minimum curvature and splines to various kriging algorithms.”) [Examiner note: Hengl does not make an explicit distinction between isolated invalid grids and invalid patches from an elevation dataset but instead focuses on the density of th paragraph “When heights are sampled sparsely over the area of interest (at spot heights, or along contour lines), the success of the land-surface modelling will depend upon which DEM interpolation method is chosen.”).
	Before the effective filing date, it would have been obvious to a person having ordinary skill in the art to have modified Luedeling to incorporate the teachings of Hengl by interpolating using a rectangular grid with corners as taught by Hengl. The motivation for doing so would have been that structuring the map elevation data in such a way makes it very easy to perform interpolation algorithms (Hengl, Page 42 Remark 4 “The key advantage of using gridded DEMs is that they have a simple structure, which makes them more suited for implementing geomorphometric algorithms and map displays.”).  The triangulation method used in Luedeling is also one of interpolation methods mentioned by Hengl.
	Regarding claim 8, Luedeling in view of Hengl disclose the method of claim 1.
	Luedeling discloses that obtaining the invalid patches in the data-interpolated first terrain elevation model data comprises converting the data-interpolated first terrain elevation model data to data in a vector format (Luedeling, Page 288 2nd paragraph “This is achieved by extracting the points bordering the holes from both the Russian and the SRTM DEMs, and calculating Triangular Irregular Networks (TIN) from these points for both datasets.”) [Examiner note: a TIN is a vector-based representation].

	Regarding claim 9, Luedeling in view of Hengl discloses the method of claim 1.
	Luedeling discloses that obtaining the invalid patches in the data-interpolated first terrain elevation model data comprises numbering the obtained invalid patches, and establishing an index relationship with the invalid patches for each of the invalid areas (Luedeling, Page 288 2nd column 3rd paragraph “We extracted the voids from the SRTM surface into a feature layer using the ArcGIS Spatial Analyst's 'Is Null' tool, reprojected this layer to fit the Russian datum, and manually digitized the contour lines for the area covering the data voids plus a buffer of about 500 m around each void from the Russian maps.”) [Examiner note: an ArcGIS feature layer contains a spatial index by default, and each feature in a feature class is assigned a numeric identifier].
	Luedeling does not explicitly disclose that obtaining the invalid patches in the data-interpolated first terrain elevation model data comprises establishing an index relationship with the invalid patches for each of the invalid grids.
	Hengl discloses structuring a digital elevation model in a grid based format (Hengl, Page 42 2nd paragraph “In raster DEMs, elevations are stored using a regular structure that is absolutely consistent in each part of the study area.A regular DEM is essentially a rectangular matrix of heights for which plan coordinates (x, y) can be calculated on-the-fly due to the regular spacing of the grid points [Figure 4(b)].” and Page 48 6th paragraph – Page 49 1st paragraph “The conversion of sampled heights to raster DEMs is also often referred to as gridding. There are many possibilities for gridding: the techniques range from nearest point, triangulation, inverse distance, minimum curvature and splines to various kriging algorithms.” nd paragraph “Consider a small portion of a DEM — a 3×3 neighbourhood … 
    PNG
    media_image2.png
    272
    329
    media_image2.png
    Greyscale
”.
		Before the effective filing date, it would have been obvious to a person having ordinary skill in the art to have modified Luedeling to incorporate the teachings of Hengl by storing the terrain elevation model in a grid-based format. The motivation for doing so would have been that structuring the map elevation data in such a way makes it very easy to perform interpolation algorithms (Hengl, Page 42 Remark 4 “The key advantage of using gridded DEMs is that they have a simple structure, which makes them more suited for implementing geomorphometric algorithms and map displays.”).  The triangulation method used in Luedeling is also one of interpolation methods mentioned by Hengl.


	Regarding claim 10, Luedeling discloses a device for filling invalid regions of terrain elevation model data, comprising a processor (Luedeling, Page 288 2nd column 3rd paragraph “To create the DEM for filling the voids (referred to as 'fill' hereafter), the Russian topographic maps were scanned and georeferenced to the Russian ellipsoid and datum specified above using ArcGIS 9.1”) [Examiner note: the usage of ArcGIS to perform the method disclosed in Luedeling demonstrates that it is a computer-based method that requires a processor to run  obtain an isolated invalid area in first terrain elevation model datawherein the invalid area is an areas without a valid elevation value (Luedeling, Page 283 2nd column 1st paragraph “The Digital Elevation Model (DEM) produced by the Shuttle Radar Topography Mission (SRTM) has set new standards for Digital Terrain Elevation Data (DTED).” and Page 284 1st column 5th paragraph “Unfortunately, the SRTM model also has large areas of data voids. According to Hall et al. (2005), these voids make up 0.3% of the total dataset analyzed in their study of the United States, but for rugged terrain, such as some regions of Nepal, they can amount to up to 30% of the area.” and Page 287 1st column 2nd paragraph “Finished grade C-band SRTM data for the region with a resolution of 3" were obtained from the United States Geological Survey (USGS, 2002).”) and interpolate an elevation value of the isolated invalid area by using elevation values of valid areas around the isolated invalid area, to obtain data-interpolated first terrain elevation model data (Luedeling, Page 284 2nd column 3rd paragraph “For small data voids, which account for the majority of holes (Hall et al., 2005), simple interpolation of the values around the edges is a reasonable strategy that has been applied successfully”) and obtaine invalid patches in the data-interpolated first terrain elevation model data, wherein each of the invalid patches is a region consisting of at least two adjacent invalid areas (Luedeling, Page 284 2nd column 3rd paragraph “The remaining data voids are those that arise from rugged topography. These holes are mostly too large tosimply be interpolated from the edges and cannot be substituted by a surface of constant elevation.” and Page 288 1st column 3rd paragraph “We extracted the voids from the

Russian maps.”) [Examiner note: if a void is too large to be filled by simple interpolation then it must not be surrounded by valid elevation values] and interpolate elevation values of the invalid areas in the invalid patches by using a further terrain elevation model data other than the first terrain elevation model data (Luedeling, Page 286 2nd column 2nd paragraph “For the region of the Oman Mountains, we obtained 16 map sheets at a scale of 1 :200,000 with elevations given as 40-m contour lines from a German distributor of these maps”, to fill the invalid regions of the first terrain elevation model data  (Luedeling, Page 287 2nd column 1st paragraph-Page 288 1st column 1st paragraph “We therefore attempted to develop a method to extract these relative elevations from the Russian maps and combine them with the more accurate absolute elevations of the SRTM model. Thereby we generated a fill surface for the
SRTM data voids, which combines the absolute accuracy of the SRTM DEM with the relative accuracy of the Russian topographic maps” and Page 288 2nd column 3rd paragraph “We subtracted the fill base surface from the fill surface, obtaining a raster that describes the relative difference between the fill surface and the fill base level inside the specific data void. This relative surface was added on top of the SRTM base surface to generate an elevation surface that can seamlessly be mosaicked into the holes of the SRTM model. Subsequently, we replaced the no data cells of the SRTM surface with the values from this new surface. Finally, we replaced all data cells containing negative elevations with interpolated values to obtain the final product”).
Luedeling does not explicitly disclose obtaining an isolated invalid grid in first terrain elevation model data, wherein the invalid grid is a grid without a valid elevation value [Examiner note: the SRTM data is commonly in a tile based format with rows and columns].
	Hengl discloses structuring a digital elevation model in a grid based format (Hengl, Page 42 2nd paragraph “In raster DEMs, elevations are stored using a regular structure that is absolutely consistent in each part of the study area.A regular DEM is essentially a rectangular matrix of heights for which plan coordinates (x, y) can be calculated on-the-fly due to the regular spacing of the grid points [Figure 4(b)].” and Page 48 6th paragraph – Page 49 1st paragraph “The conversion of sampled heights to raster DEMs is also often referred to as gridding. There are many possibilities for gridding: the techniques range from nearest point, triangulation, inverse distance, minimum curvature and splines to various kriging algorithms.” and Page 56 2nd paragraph “Consider a small portion of a DEM — a 3×3 neighbourhood … 
    PNG
    media_image2.png
    272
    329
    media_image2.png
    Greyscale
”.
	Before the effective filing date, it would have been obvious to a person having ordinary skill in the art to have modified Luedeling to incorporate the teachings of Hengl by storing the terrain elevation model in a grid-based format. The motivation for doing so would have been that structuring the map elevation data in such a way makes it very easy to perform interpolation algorithms (Hengl, Page 42 Remark 4 “The key advantage of using gridded DEMs is Luedeling is also one of interpolation methods mentioned by Hengl.

	Regarding claim 12, Luedeling in view of Hengl discloses the device of claim 10.Luedeling discloses obtaining valid areas around each of the invalid patches, to build an interpolation model based on the obtained valid areas and the invalid areas in the invalid patches (Luedeling, Page 288 2nd column 2nd paragraph “We extracted the grid cells contained in a 170-m buffer around the data voids from both the SRTM and the fill surface and converted them to points. From these points, we created TIN layers, which were transformed into grids of SRTM extent and cell size.”) and determining elevation differences of the valid areas in the interpolation model, wherein, the elevation differences of the valid areas are difference values between elevation values of the valid areas in the first terrain elevation model data and elevation values of the valid reas in the further terrain elevation model data (Luedeling, Page 288 2nd column 2nd paragraph-3rd paragraph “These raster layers constitute base surfaces, which can be compared to obtain a linear approximation of the vertical bias between each pixel of the SRTM and the corresponding pixel of the fill surface. We subtracted the fill base surface from the fill surface, obtaining a raster that describes the relative difference between the fill surface and the fill base level inside the specific data void.”) and calculating elevation differences of the invalid areas in the invalid patches based on the elevation differences of the valid grids (Luedeling, Page 288 2nd column 2nd paragraph-3rd paragraph “These raster layers constitute base surfaces, which can be compared to obtain a linear approximation of the vertical bias between each pixel of the SRTM and the corresponding pixel of the fill surface. We subtracted the fill base surface from the fill surface, obtaining a raster that describes the relative difference between the fill surface and the fill base level inside the specific data void.”) and determining the elevation values of the invalid areas in the first terrain elevation model data based on the calculated elevation differences of the invalid grids and elevation values of the invalid grids in the further terrain elevation model data (Luedeling, Page 288 2nd column 3rd paragraph “This relative surface was added on top of the SRTM base surface to generate an elevation surface that can seamlessly be mosaicked into the holes of the SRTM model. Subsequently, we replaced the no data cells of the SRTM surface with the values from this new surface. Finally, we replaced all data cells containing negative elevations with interpolated values to obtain the final product,”).
	Luedeling does not explicitly disclose obtaining valid grids around each of the invalid patches, to build an interpolation model based on the obtained valid grids and the invalid grids in the invalid patches.
	Hengl discloses structuring a digital elevation model in a grid based format (Hengl, Page 42 2nd paragraph “In raster DEMs, elevations are stored using a regular structure that is absolutely consistent in each part of the study area.A regular DEM is essentially a rectangular matrix of heights for which plan coordinates (x, y) can be calculated on-the-fly due to the regular spacing of the grid points [Figure 4(b)].” and Page 48 6th paragraph – Page 49 1st paragraph “The conversion of sampled heights to raster DEMs is also often referred to as gridding. There are many possibilities for gridding: the techniques range from nearest point, triangulation, inverse distance, minimum curvature and splines to various kriging algorithms.” nd paragraph “Consider a small portion of a DEM — a 3×3 neighbourhood … 
    PNG
    media_image2.png
    272
    329
    media_image2.png
    Greyscale
”.
		Before the effective filing date, it would have been obvious to a person having ordinary skill in the art to have modified Luedeling to incorporate the teachings of Hengl by storing the terrain elevation model in a grid-based format. The motivation for doing so would have been that structuring the map elevation data in such a way makes it very easy to perform interpolation algorithms (Hengl, Page 42 Remark 4 “The key advantage of using gridded DEMs is that they have a simple structure, which makes them more suited for implementing geomorphometric algorithms and map displays.”).  The triangulation method used in Luedeling is also one of interpolation methods mentioned by Hengl.

Regarding claim 14, Luedeling in view of Hengl discloses the device of claim 12.
	Luedeling does not explicitly disclose determining invalid grids in upper left corner, lower left corner, upper right corner and lower right corner of each of the invalid patches, and obtaining the valid grids around the determined invalid grids.
	Hengl discloses determining invalid grids in upper left corner, lower left corner, upper right corner and lower right corner of each of the invalid patches (Hengl, Page 42 2nd paragraph “In raster DEMs, elevations are stored using a regular structure that is absolutely , and obtaining the valid grids around the determined invalid grids (Hengl, Page 48 6th paragraph – Page 49 1st paragraph “The conversion of sampled heights to raster DEMs is also often referred to as gridding. There are many possibilities for gridding: the techniques range from nearest point, triangulation, inverse distance, minimum curvature and splines to various kriging algorithms.”) [Examiner note: Hengl does not make an explicit distinction between isolated invalid grids and invalid patches from an elevation dataset but instead focuses on the density of sampled elevations (Hengl, Page 48 5th paragraph “When heights are sampled sparsely over the area of interest (at spot heights, or along contour lines), the success of the land-surface modelling will depend upon which DEM interpolation method is chosen.”).
	Before the effective filing date, it would have been obvious to a person having ordinary skill in the art to have modified Luedeling to incorporate the teachings of Hengl by interpolating using a rectangular grid with corners as taught by Hengl. The motivation for doing so would have been that structuring the map elevation data in such a way makes it very easy to perform interpolation algorithms (Hengl, Page 42 Remark 4 “The key advantage of using gridded DEMs is that they have a simple structure, which makes them more suited for implementing geomorphometric algorithms and map displays.”).  The triangulation method used in Luedeling is also one of interpolation methods mentioned by Hengl.

	Regarding claim 17, Luedeling in view of Hengl discloses the device of claim 10.
Luedeling discloses that obtaining the invalid patches in the data-interpolated first terrain elevation model data comprises converting the data-interpolated first terrain elevation model data to data in a vector format (Luedeling, Page 288 2nd paragraph “This is achieved by extracting the points bordering the holes from both the Russian and the SRTM DEMs, and calculating Triangular Irregular Networks (TIN) from these points for both datasets.”) [Examiner note: a TIN is a vector-based representation].

	Regarding claim 18, Luedeling in view of Hengl discloses the device of claim 10.Luedeling discloses that obtaining the invalid patches in the data-interpolated first terrain elevation model data comprises numbering the obtained invalid patches, and establishing an index relationship with the invalid patches for each of the invalid areas (Luedeling, Page 288 2nd column 3rd paragraph “We extracted the voids from the SRTM surface into a feature layer using the ArcGIS Spatial Analyst's 'Is Null' tool, reprojected this layer to fit the Russian datum, and manually digitized the contour lines for the area covering the data voids plus a buffer of about 500 m around each void from the Russian maps.”) [Examiner note: an ArcGIS feature layer contains a spatial index by default, and each feature in a feature class is assigned a numeric identifier].
	Luedeling does not explicitly disclose that obtaining the invalid patches in the data-interpolated first terrain elevation model data comprises establishing an index relationship with the invalid patches for each of the invalid grids.
	Hengl discloses structuring a digital elevation model in a grid based format (Hengl, Page 42 2nd paragraph “In raster DEMs, elevations are stored using a regular structure that is th paragraph – Page 49 1st paragraph “The conversion of sampled heights to raster DEMs is also often referred to as gridding. There are many possibilities for gridding: the techniques range from nearest point, triangulation, inverse distance, minimum curvature and splines to various kriging algorithms.” and Page 56 2nd paragraph “Consider a small portion of a DEM — a 3×3 neighbourhood … 
    PNG
    media_image2.png
    272
    329
    media_image2.png
    Greyscale
”.
		Before the effective filing date, it would have been obvious to a person having ordinary skill in the art to have modified Luedeling to incorporate the teachings of Hengl by storing the terrain elevation model in a grid-based format. The motivation for doing so would have been that structuring the map elevation data in such a way makes it very easy to perform interpolation algorithms (Hengl, Page 42 Remark 4 “The key advantage of using gridded DEMs is that they have a simple structure, which makes them more suited for implementing geomorphometric algorithms and map displays.”).  The triangulation method used in Luedeling is also one of interpolation methods mentioned by Hengl.


15. Claims 2,4,6,7,11,13,15,16 are rejected under 35 U.S.C. 103 as being unpatentable over Luedeling (Luedeling, Eike et al. “Filling the voids in the SRTM elevation model – A TIN-Hengl (Hengl, Tomislav et al. “Chapter 2 Mathematical and Digital Models of the Land Surface”, Developments in Soil Science, Volume 33, Elsevier B.V., Pages 31-63 (2009)) further in view of Reuter (Reuter, H.I. et al. “An evaluation of void-filling interpolation methods for SRTM data”, International Journal of Geographical Information Science, 21 :9, 983-1008 (2007)).

	Regarding claim 2, Luedeling in view of Hengl discloses the method of claim 1.
	Luedeling does not explicitly disclose interpolating the elevation value of the isolated invalid grid by using the elevation values of the valid grids around the isolated invalid grid based on an inverse distance weighting algorithm. 
	Hengl discloses structuring a digital elevation model in a grid based format (Hengl, Page 42 2nd paragraph “In raster DEMs, elevations are stored using a regular structure that is absolutely consistent in each part of the study area.A regular DEM is essentially a rectangular matrix of heights for which plan coordinates (x, y) can be calculated on-the-fly due to the regular spacing of the grid points [Figure 4(b)].” and Page 48 6th paragraph – Page 49 1st paragraph “The conversion of sampled heights to raster DEMs is also often referred to as gridding. There are many possibilities for gridding: the techniques range from nearest point, triangulation, inverse distance, minimum curvature and splines to various kriging algorithms.” nd paragraph “Consider a small portion of a DEM — a 3×3 neighbourhood … 
    PNG
    media_image2.png
    272
    329
    media_image2.png
    Greyscale
”.
	Before the effective filing date, it would have been obvious to a person having ordinary skill in the art to have modified Luedeling to incorporate the teachings of Hengl by storing the terrain elevation model in a grid-based format. The motivation for doing so would have been that structuring the map elevation data in such a way makes it very easy to perform interpolation algorithms (Hengl, Page 42 Remark 4 “The key advantage of using gridded DEMs is that they have a simple structure, which makes them more suited for implementing geomorphometric algorithms and map displays.”).  The triangulation method used in Luedeling is also one of interpolation methods mentioned by Hengl.
	Neither Luedeling nor Hengl explicitly disclose interpolating the elevation value of the isolated invalid grid by using the elevation values of the valid grids around the isolated invalid grid based on an inverse distance weighting algorithm. 
	Reuter discloses interpolating the elevation value of the isolated invalid grid by using the elevation values of the valid areas around the isolated invalid area based on an inverse distance weighting algorithm (Reuter, Page 985 2nd paragraph “For the purpose of this paper, we define any areas of missing data that exist in the SRTM data as voids” and Page 987 2nd paragraph “Interpolation methods are widely used in the generation of DEMs. However, void 
et al. 2004). All interpolation algorithms for void filling DEMs use the elevation data surrounding the void in the interpolation process.” and Page 994 5th paragraph “The following eight VF algorithms were implemented: (i) kriging (KR), (ii) spline (SP), (iii) trend (TR), (iv) inverse distance weighting (IDW),” and Page 1005 2nd paragraph “Contrary to some previous findings, the best methods can be generalised as: kriging or inverse distance weighting interpolation for small and medium-size voids in relatively flat low-lying areas”, see Table 4 on Page 999)
	Luedeling and Hengl and Reuter are analogous art because they are from a similar problem solving area of methods of filling voids in SRTM data.
	Before the effective filing date, it would have been obvious to a person having ordinary skill in the art to have modified Luedeling in view of Hengl to incorporate the teachings of Reuter by utilizing the inverse distance weighting algorithm to interpolate small invalid grid values as taught by Reuter. The motivation for doing so would have been that this approach yields very accurate results for small or isolated missing values and without the need for a secondary elevation dataset (Reuter,Page 1005 2nd paragraph “Contrary to some previous findings, the best methods can be generalised as: kriging or inverse distance weighting interpolation for small and medium-size voids in relatively flat low-lying areas”, see Table 4 on Page 999).

	Regarding claim 4, Luedeling in view of Hengl discloses the method of claim 1.
Luedeling does not explicitly disclose calculating the elevation differences of the invalid grids by using the elevation differences of the valid grids based on an inverse distance weighting algorithm.
	Hengl discloses structuring a digital elevation model in a grid based format (Hengl, Page 42 2nd paragraph “In raster DEMs, elevations are stored using a regular structure that is absolutely consistent in each part of the study area.A regular DEM is essentially a rectangular matrix of heights for which plan coordinates (x, y) can be calculated on-the-fly due to the regular spacing of the grid points [Figure 4(b)].” and Page 48 6th paragraph – Page 49 1st paragraph “The conversion of sampled heights to raster DEMs is also often referred to as gridding. There are many possibilities for gridding: the techniques range from nearest point, triangulation, inverse distance, minimum curvature and splines to various kriging algorithms.” and Page 56 2nd paragraph “Consider a small portion of a DEM — a 3×3 neighbourhood … 
    PNG
    media_image2.png
    272
    329
    media_image2.png
    Greyscale
”.
		Before the effective filing date, it would have been obvious to a person having ordinary skill in the art to have modified Luedeling to incorporate the teachings of Hengl by storing the terrain elevation model in a grid-based format. The motivation for doing so would have been that structuring the map elevation data in such a way makes it very easy to perform interpolation algorithms (Hengl, Page 42 Remark 4 “The key advantage of using gridded DEMs is Luedeling is also one of interpolation methods mentioned by Hengl.
	Neither Luedeling nor Hengl explicitly disclose calculating the elevation differences of the invalid grids by using the elevation differences of the valid grids based on an inverse distance weighting algorithm.
	Reuter discloses calculating the elevation differences of the invalid areas by using the elevation differences of the valid areas based on an inverse distance weighting algorithm (Reuter, Page 990 2nd paragraph “For each of the 1,168, J 36 voids we stratified the voids based on the natural logarithm of the number of void pixels and grouped them into eight size classes with the following number of pixels…” and Page 993 3rd paragraph “A working area for each single void was created by enlarging the maximum extent of the void by 100 pixels in an directions and extracting the underlying DEM data within this buffer zone” and 4th paragraph “Auxiliary spot height elevation data was extracted from the SRTM30 and GTOPO30 at 30-arc second spacing unless either one of two restrictions were met. The first restriction is the size of the void (coarse auxiliary data will not help in the interpolation of small voids)” and Page 994 1st paragraph “The difference in elevation between both data sets was used to raise or lower the elevation values for the original resolution auxiliary data set.”and 5th paragraph “The following eight VF algorithms were implemented: (i) kriging (KR), (ii) spline (SP), (iii) trend (TR), (iv) inverse distance weighting (IDW),” and Page 995 1st paragraph “IDW was implemented following Watson and Philip (1985)
based on the 12 nearest neighbouring points.”).
Luedeling in view of Hengl to incorporate the teachings of Reuter by utilizing the inverse distance weighting algorithm to calculate the elevation differences of the invalid grids as taught by Reuter. The motivation for doing so would have been that inverse distance weighting yields very good accuracy when used with an auxiliary elevation dataset (Reuter, Page 1001 2nd paragraph “For large and very large voids, the inclusion of an auxiliary DEM has an obvious effect on the performance of the algorithms. TIN is better where there is no auxiliary information, IDW is better where GTOPO30 is used and TIN or ANU are best when SRTM30 is used.”).

	Regarding claim 6, Luedeling in view of Hengl discloses the method of claim 1.
	Neither Luedeling nor Hengl explicitly disclose that a spatial resolution of the further terrain elevation model data is the same as a spatial resolution of the first terrain elevation model data.
	Reuter discloses that a spatial resolution of the further terrain elevation model data is the same as a spatial resolution of the first terrain elevation model data (Reuter, Page 994 1st paragraph “SRTM data have a high absolute accuracy in contrast to GTOPO30 and to account for such differences we adjusted the elevation values in the GTOPO30 as follows. For each void, the auxiliary DEM was re-sampled to the resolution of the SRTM data set and the void area was punched out from this resampled auxiliary data set.”).
	Before the effective filing date, it would have been obvious to a person having ordinary skill in the art to have modified Luedeling in view of Hengl to incorporate the teachings of Reuter by ensuring that the primary and auxiliary elevation datasets were the same spatial resolution as taught by Reuter. The motivation for doing so would have been that otherwise the elevation grids from the two datasets would not align properly.

	Regarding claim 7, Luedeling in view of Hengl further in view of Reuter disclose the method of claim 6. 
	Neither Luedeling nor Hengl explicitly disclose that the further terrain elevation model data is advanced spaceborne thermal emission and reflection radiometer global digital elevation model data.
	Reuter discloses that the further terrain elevation model data is advanced spaceborne thermal emission and reflection radiometer global digital elevation model data (Reuter, Page 987 2nd paragraph “All interpolation algorithms for void filling DEMs use the elevation data surrounding the void in the interpolation process. If auxiliary sources of elevation (for example, ASTER DEMs, GTOPO30, digitised topographic maps and land survey measurements) are available, then some of these algorithms can incorporate this information to improve the accuracy of the interpolation.”) [Examiner note: The method disclosed in Reuter uses GTOPO30 as the auxiliary elevation dataset instead of ASTER (Advanced Spaceborne Thermal Emission and Reflection Radiometer) but discloses that ASTER may be substituted].
	Before the effective filing date, it would have been obvious to a person having ordinary skill in the art to have modified Luedeling in view of Hengl to incorporate the teachings of Reuter by using an ASTER elevation dataset for the further terrain elevation model as taught by Reuter. The motivation for doing so would have been to utilize the increased elevation grid nd paragraph “We assume that high resolution DEM data (e.g. based on ASTER or SPOT satellite-derived data, or digitised from fine-scale topographic maps) should deliver superior results for void filling as the density and distribution of the auxiliary data is superior”).

	Regarding claim 11, Luedeling  in view of Hengl discloses the device of claim 10.
	Luedeling does not explicitly disclose interpolating the elevation value of the isolated invalid grid by using the elevation values of the valid grids around the isolated invalid grid based on an inverse distance weighting algorithm. 
	Hengl discloses structuring a digital elevation model in a grid based format (Hengl, Page 42 2nd paragraph “In raster DEMs, elevations are stored using a regular structure that is absolutely consistent in each part of the study area.A regular DEM is essentially a rectangular matrix of heights for which plan coordinates (x, y) can be calculated on-the-fly due to the regular spacing of the grid points [Figure 4(b)].” and Page 48 6th paragraph – Page 49 1st paragraph “The conversion of sampled heights to raster DEMs is also often referred to as gridding. There are many possibilities for gridding: the techniques range from nearest point, triangulation, inverse distance, minimum curvature and splines to various kriging algorithms.” nd paragraph “Consider a small portion of a DEM — a 3×3 neighbourhood … 
    PNG
    media_image2.png
    272
    329
    media_image2.png
    Greyscale
”.
	Before the effective filing date, it would have been obvious to a person having ordinary skill in the art to have modified Luedeling to incorporate the teachings of Hengl by storing the terrain elevation model in a grid-based format. The motivation for doing so would have been that structuring the map elevation data in such a way makes it very easy to perform interpolation algorithms (Hengl, Page 42 Remark 4 “The key advantage of using gridded DEMs is that they have a simple structure, which makes them more suited for implementing geomorphometric algorithms and map displays.”).  The triangulation method used in Luedeling is also one of interpolation methods mentioned by Hengl.
	Neither Luedeling nor Hengl explicitly disclose interpolating the elevation value of the isolated invalid grid by using the elevation values of the valid grids around the isolated invalid grid based on an inverse distance weighting algorithm. 
	Reuter discloses interpolating the elevation value of the isolated invalid grid by using the elevation values of the valid areas around the isolated invalid area based on an inverse distance weighting algorithm (Reuter, Page 985 2nd paragraph “For the purpose of this paper, we define any areas of missing data that exist in the SRTM data as voids” and Page 987 2nd paragraph “Interpolation methods are widely used in the generation of DEMs. However, void 
et al. 2004). All interpolation algorithms for void filling DEMs use the elevation data surrounding the void in the interpolation process.” and Page 994 5th paragraph “The following eight VF algorithms were implemented: (i) kriging (KR), (ii) spline (SP), (iii) trend (TR), (iv) inverse distance weighting (IDW),” and Page 1005 2nd paragraph “Contrary to some previous findings, the best methods can be generalised as: kriging or inverse distance weighting interpolation for small and medium-size voids in relatively flat low-lying areas”, see Table 4 on Page 999)
	Before the effective filing date, it would have been obvious to a person having ordinary skill in the art to have modified Luedeling in view of Hengl to incorporate the teachings of Reuter by utilizing the inverse distance weighting algorithm to interpolate small invalid grid values as taught by Reuter. The motivation for doing so would have been that this approach yields very accurate results for small or isolated missing values and without the need for a secondary elevation dataset (Reuter,Page 1005 2nd paragraph “Contrary to some previous findings, the best methods can be generalised as: kriging or inverse distance weighting interpolation for small and medium-size voids in relatively flat low-lying areas”, see Table 4 on Page 999).

	Regarding claim 13, Luedeling in view of Hengl discloses the device of claim 12.Luedeling does not explicitly disclose calculating the elevation differences of the invalid grids by using the elevation differences of the valid grids based on an inverse distance weighting algorithm.
	Hengl discloses structuring a digital elevation model in a grid based format (Hengl, Page 42 2nd paragraph “In raster DEMs, elevations are stored using a regular structure that is absolutely consistent in each part of the study area.A regular DEM is essentially a rectangular matrix of heights for which plan coordinates (x, y) can be calculated on-the-fly due to the regular spacing of the grid points [Figure 4(b)].” and Page 48 6th paragraph – Page 49 1st paragraph “The conversion of sampled heights to raster DEMs is also often referred to as gridding. There are many possibilities for gridding: the techniques range from nearest point, triangulation, inverse distance, minimum curvature and splines to various kriging algorithms.” and Page 56 2nd paragraph “Consider a small portion of a DEM — a 3×3 neighbourhood … 
    PNG
    media_image2.png
    272
    329
    media_image2.png
    Greyscale
”.
		Before the effective filing date, it would have been obvious to a person having ordinary skill in the art to have modified Luedeling to incorporate the teachings of Hengl by storing the terrain elevation model in a grid-based format. The motivation for doing so would have been that structuring the map elevation data in such a way makes it very easy to perform interpolation algorithms (Hengl, Page 42 Remark 4 “The key advantage of using gridded DEMs is that they have a simple structure, which makes them more suited for implementing geomorphometric algorithms and map displays.”).  The triangulation method used in Luedeling is also one of interpolation methods mentioned by Hengl.
	Neither Luedeling nor Hengl explicitly disclose calculating the elevation differences of the invalid grids by using the elevation differences of the valid grids based on an inverse distance weighting algorithm.
	Reuter discloses calculating the elevation differences of the invalid areas by using the elevation differences of the valid areas based on an inverse distance weighting algorithm (Reuter, Page 990 2nd paragraph “For each of the 1,168, J 36 voids we stratified the voids based on the natural logarithm of the number of void pixels and grouped them into eight size classes with the following number of pixels…” and Page 993 3rd paragraph “A working area for each single void was created by enlarging the maximum extent of the void by 100 pixels in an directions and extracting the underlying DEM data within this buffer zone” and 4th paragraph “Auxiliary spot height elevation data was extracted from the SRTM30 and GTOPO30 at 30-arc second spacing unless either one of two restrictions were met. The first restriction is the size of the void (coarse auxiliary data will not help in the interpolation of small voids)” and Page 994 1st paragraph “The difference in elevation between both data sets was used to raise or lower the elevation values for the original resolution auxiliary data set.”and 5th paragraph “The following eight VF algorithms were implemented: (i) kriging (KR), (ii) spline (SP), (iii) trend (TR), (iv) inverse distance weighting (IDW),” and Page 995 1st paragraph “IDW was implemented following Watson and Philip (1985) based on the 12 nearest neighbouring points.”).
	Before the effective filing date, it would have been obvious to a person having ordinary skill in the art to have modified Luedeling in view of Hengl to incorporate the teachings of Reuter by utilizing the inverse distance weighting algorithm to calculate the elevation differences of the invalid grids as taught by Reuter. The motivation for doing so would have nd paragraph “For large and very large voids, the inclusion of an auxiliary DEM has an obvious effect on the performance of the algorithms. TIN is better where there is no auxiliary information, IDW is better where GTOPO30 is used and TIN or ANU are best when SRTM30 is used.”).

	Regarding claim 15, Luedeling discloses the device of claim 10Neither Luedeling nor Hengl explicitly disclose that a spatial resolution of the further terrain elevation model data is the same as a spatial resolution of the first terrain elevation model data.
	Reuter discloses that a spatial resolution of the further terrain elevation model data is the same as a spatial resolution of the first terrain elevation model data (Reuter, Page 994 1st paragraph “SRTM data have a high absolute accuracy in contrast to GTOPO30 and to account for such differences we adjusted the elevation values in the GTOPO30 as follows. For each void, the auxiliary DEM was re-sampled to the resolution of the SRTM data set and the void area was punched out from this resampled auxiliary data set.”).
	Before the effective filing date, it would have been obvious to a person having ordinary skill in the art to have modified Luedeling in view of Hengl to incorporate the teachings of Reuter by ensuring that the primary and auxiliary elevation datasets were the same spatial resolution as taught by Reuter. The motivation for doing so would have been that otherwise the elevation grids from the two datasets would not align properly.

	Regarding claim 16, Luedeling in view of Reuter disclose the device of claim 15. 
Luedeling nor Hengl explicitly disclose that the further terrain elevation model data is advanced spaceborne thermal emission and reflection radiometer global digital elevation model data.
	Reuter discloses that the further terrain elevation model data is advanced spaceborne thermal emission and reflection radiometer global digital elevation model data (Reuter, Page 987 2nd paragraph “All interpolation algorithms for void filling DEMs use the elevation data surrounding the void in the interpolation process. If auxiliary sources of elevation (for example, ASTER DEMs, GTOPO30, digitised topographic maps and land survey measurements) are available, then some of these algorithms can incorporate this information to improve the accuracy of the interpolation.”) [Examiner note: The method disclosed in Reuter uses GTOPO30 as the auxiliary elevation dataset instead of ASTER (Advanced Spaceborne Thermal Emission and Reflection Radiometer) but discloses that ASTER may be substituted].
	Before the effective filing date, it would have been obvious to a person having ordinary skill in the art to have modified Luedeling in view of Hengl to incorporate the teachings of Reuter by using an ASTER elevation dataset for the further terrain elevation model as taught by Reuter. The motivation for doing so would have been to utilize the increased elevation grid density for improved interpolation results when filling invalid grids (Reuter, Page 1006 2nd paragraph “We assume that high resolution DEM data (e.g. based on ASTER or SPOT satellite-derived data, or digitised from fine-scale topographic maps) should deliver superior results for void filling as the density and distribution of the auxiliary data is superior”).


Conclusion

	16. Claims 10-18 are rejected under 35 U.S.C. 112(b) for invoking 35 U.S.C. 112(f) while failing to provide corresponding structure. Claim 19is rejected under 35 U.S.C. 101 for not falling under one of the four statutory categories (signals per se). Claims 1-19 are rejected for being directed to a mathematical concept without significantly more. Claims  1,3,5,8,9,10,12,14,17,18 are rejected under 35 U.S.C. 103 as being obvious over Luedeling in view of Hengl. Claims 2,4,6,7,11,13,15,16 are rejected under 35 U.S.C. 103 as being obvious over Luedeling in view of Hengl further in view of Reuter. 

17. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:Reuter 2 (Reuter, H.I. et al. “Chapter 4 Preparation of DEMs for Geomorphometric Analysis”, Developments in Soil Science, Volume 33, Elsevier B.V., Pages 87-120 (2009)) discloses methods for correcting missing and erroneous values in digital elevation models via interpolation, including the usage of an inverse distance weighting algorithm.
Kidner (Kidner, David et al. “What's the point? Interpolation and extrapolation with a regular grid DEM”, Proceedings of the 4th International Conference on 

18. Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEAL C VOSS whose telephone number is (571)272-3950.  The examiner can normally be reached on M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571) 272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NEAL C. VOSS/Examiner, Art Unit 2127
/KAMINI S SHAH/Supervisory Patent Examiner, Art Unit 2127